831 F.2d 1057Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Eddie Woodrow GRAY, Petitioner-Appellant,v.Manfred G. HOLLAND, Warden, Respondent-Appellee.
No. 87-7043.
United States Court of Appeals, Fourth Circuit.
Submitted July 30, 1987.Decided Oct. 15, 1987.

Eddie Woodrow Gray, appellant pro se.
Charles G. Brown, III, Office of Attorney General of West Virginia, for appellee.
Before DONALD RUSSELL, WIDENER and ERVIN, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the magistrate's reconn endation discloses that this appeal from its order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Gray v. Holland, C/A No. 84-5041 (S.D.W.  Va., Feb. 3, 1987).


2
AFFIRMED.